     McGREGOR W. SCOTT
 1   United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
            Facsimile: (415) 744-0134
 7          E-mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9
10                                UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12                                         FRESNO DIVISION

13
     BRENDA LOUISE SOLDANI,                          )   Case No. 1:19-cv-00040-JLT
14                                                   )
15              Plaintiff,                           )   STIPULATION TO VOLUNTARY
                                                     )   REMAND PURSUANT TO
16                     v.                            )   SENTENCE FOUR OF 42 U.S.C.
                                                     )   § 405(g) AND TO ENTRY OF JUDGMENT
17   ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19                                                   )
                 Defendant.                          )
20
21
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
22
     with the approval of the Court, that the Commissioner has agreed to a voluntary remand of this
23
     case for further administrative proceedings, pursuant to sentence four of 42 U.S.C. § 405(g). The
24
     purpose of the remand is to offer Plaintiff a de novo hearing and decision.
25
            Upon remand to the Defendant, the Appeals Council will remand this case to an
26
     Administrative Law Judge (ALJ) with directions to hold a new hearing and issue a new decision
27
28




     Stipulation for Voluntary Remand              -1-
 1   including, but not limited to, consideration of the medical evidence pursuant to 20 C.F.R.
 2   §§ 404.1527, 416.927.
 3          As noted, this stipulation constitutes a remand under the fourth sentence of Section
 4   205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 5
 6
                                                  Respectfully Submitted,
 7
 8
     Dated: December 19, 2019                     McGREGOR W. SCOTT
 9                                                United States Attorney

10                                                /s/ Michael K. Marriott
11                                                Michael K. Marriott
                                                  Special Assistant U.S. Attorney
12                                                Social Security Administration

13
     Dated: December 19, 2019                     Pena & Bromberg, Attorneys at Law
14
15                                                /s/ Jonathan Omar Pena*
                                                  Jonathan Omar Pena
16                                                (*By email authorization)
17
                                                  Attorney for Plaintiff
18
19
20                                               ORDER

21
     IT IS SO ORDERED.
22
23      Dated:     December 20, 2019                          /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28




     Stipulation for Voluntary Remand             -2-
